DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 7, 12, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 15 is objected to because of the following informalities: the phrase “…requesting, from the distributed network…” should be e.g. -- request, from the distributed network—consistent with the other limitations of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL to Hochstein et al.: “Chaos Monkey docs,” hereafter “Hochstein,” in view of Dvorkin et al. (US 2016/0191407), hereafter “Dvorkin,” and further in view of Argenti et al. (US 9,690,622), hereafter “Argenti.”
Regarding claim 1, Hochstein teaches a method for testing the resilience of a distributed network, the distributed network comprising one or more services (Hochstein: p. 17 [Chaos Monkey is responsible for randomly terminating instances in production to ensure that engineers implement their services to be resilient to instance failures.]), each service associated with one or more compute groups, each compute group comprising one or more active compute instances (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]), one or more of the compute groups being dependent on each other (Hochstein: p. 5 [Users can configure what Chaos Monkey considers a group. The three options are: app…stack…cluster…]), the method comprising: 	at a resilience testing system, for a service from one or more services:	retrieving a scheduled task descriptor, the scheduled task descriptor including test parameters (Hochstein: p. 9 [Hochstein: p. 9 [Chaos Monkey uses a MySQL database as a backend to record a daily termination schedule and to enforce a minimum time between terminations.]), the test parameters being stored locally in a test database at the resilience testing system (Hochstein: [p. 13 [To run locally, you need a local MySQL and a local Spinnaker.]), the test parameters indicating at least a schedule Chaos Monkey uses a MySQL database as a backend to record a daily termination schedule and to enforce a minimum time between terminations. (By default, Chaos Monkey will not terminate more than one instance per day per group).]), and a probability of terminating a compute instance (Hochstein: p. 15 [Each app defines two parameters that govern how often Chaos Monkey should [terminate] instances for that app: mean time between terminations…]), 	determining whether to terminate a compute instance or not based on the probability of terminating the compute instance (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]); 	in response to determining to terminate the compute instance: 	randomly selecting an active compute instance from the list of active compute instances for terminating (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]);	causing the selected active compute instance to terminate (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]).	Hochstein does not explicitly teach:		unique identifiers of one or more compute groups registered for resilience testing,	in response to determining to terminate the compute instance: 	randomly selecting a compute group from the one or more compute groups associated with the service; 	receiving a list of active compute instances for the selected group.	Dvorkin teaches: 	unique identifiers of one or more compute groups registered for resilience testing (Dvorkin: par 0034 [The test deployment engine 254 obtains information identifying the groups of computing resources that satisfy the required characteristics…]),	in response to determining to [test] a compute instance: 	randomly selecting a compute group from the one or more compute groups associated with the service (Dvorkin: 308 of FIG. 3; par 0045);	receiving active compute instances for the selected group (Dvorkin: par 0046 […the system can obtain information identifying all available computing resources and randomly select a computing resource.]).	It would have been obvious to one of ordinary skill in the art to implement the random group selection of Dvorkin within the Hochstein system with predictable results. One would be motivated to make the combination in order to provide the benefit of additional randomness to the testing of Hochstein, thereby more effectively testing the The computing resource service provider 110…may provide one or more computing resource services…as a combination of services of a distributed computer system.]; col. 9 lines 11-21 [Information returned in response to the DescribeCluster application programming interface call may include a list of what applications are running in the cluster, resources available to the cluster and their types.] col. 23 lines 4-16 [In 712, a DescribeCluster application programming interface call may be received from a customer…the computing resource service provider in 714 may provide information about the cluster, including the number and IDs of container instances within the cluster…]). 	It would have been obvious to one of ordinary skill in the art to implement the list requesting technique of Argenti within the Hochstein-Dvorkin system with predictable results. One would be motivated to make the combination because it would have been apparent that at the point of determining a group to terminate a random instance from that it would be necessary to identify the instances eligible for termination, whether from local memory or a remote source. Accordingly, it would have been readily apparent that Argenti’s technique of acquiring an instance list from a distributed network would have been readily applicable in the context of Hochstein-Dvorkin and implementing the technique would have amounted to simple substitution of one known technique for another with predictable results. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Argenti and Hochstein-Dvorkin disclose systems for managing and testing distributed computing instances. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Argenti could have been implemented within the Hochstein-Dvorkin system with predictable results and a beneficial effect. 

Regarding claim 2, the method of claim 1, wherein the distributed network is managed by a container management system (Hochstein: p. 14 [Testing with Docker]).

…a DescribeCluster application programming interface call may be received from a customer or other entity responsible for requesting tasks to be launched (e.g., a scheduler), specifying a cluster (e.g., by passing the cluster ID of 710 as a parameter) to describe.]); 	receiving the list of the active compute instances for the randomly selected compute group in response to the request, the list comprising unique identifiers for each of the active compute instances (Dvorkin: par 0046; Argenti: 714 of FIG. 7; col. 9 lines 11-21 [Information returned in response to the DescribeCluster application programming interface call may include a list of what applications are running in the cluster, resources available to the cluster and their types.] col. 23 lines 4-16 […the computing resource service provider in 714 may provide information about the cluster, including the number and IDs of container instances within the cluster…]).

Regarding claim 4, the method of claim 2, wherein causing the selected compute instance to terminate comprises: 	generating a command to terminate the randomly selected compute instance (Hochstein: p. 3 [# location of command Chaos Monkey uses for doing terminations term_path = "/apps/chaosmonkey/chaosmonkey-terminate.sh"]); and 

Regarding claim 6, the method of claim 1, wherein the scheduled task descriptor further comprises a next scheduled execution value indicating a time at which the resilience test has to be executed (Hochstein: p. 9 [Hochstein: p. 9 [Chaos Monkey uses a MySQL database as a backend to record a daily termination schedule and to enforce a minimum time between terminations.]).

Regarding claim 8, a resilience testing system for testing the resilience of a distributed network, the distributed network comprising one or more services (Hochstein: p. 17 [Chaos Monkey is responsible for randomly terminating instances in production to ensure that engineers implement their services to be resilient to instance failures.]), each service associated with one or more compute groups, each compute group comprising one or more active compute instances (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]), the resilience testing system comprising:	a test database for storing test parameters corresponding to each of the one or more services, the test parameters indicating at least a schedule for performing a resilience test on the service (Hochstein: p. 9 [Hochstein: p. 9 [Chaos Monkey uses a MySQL database as a backend to record a daily termination schedule and to enforce a minimum time between terminations.]), unique identifiers of one or more compute groups registered for resilience testing (Dvorkin: par 0034 [The test deployment engine 254 obtains information identifying the groups of computing resources that satisfy the required characteristics…]), and a probability of terminating a compute instance (Hochstein: p. 15 [Each app defines two parameters that govern how often Chaos Monkey should [terminate] instances for that app: mean time between terminations…]);	a controller for scheduling a task based on the schedule for performing the resilience test on the service, the task including a task descriptor comprising at least the unique identifiers of one or more compute groups registered for resilience testing, and the probability of terminating a compute instance (Dvorkin: 304-312 of FIG. 3; par 0024, 0026; Hochstein: p. 15 [Each app defines two parameters that govern how often Chaos Monkey should [terminate] instances for that app: mean time between terminations…]); 	a processing node for retrieving the task descriptor for the resilience test (Hochstein: p. 9 [Hochstein: p. 9 [Chaos Monkey uses a MySQL database as a backend to record a daily termination schedule and to enforce a minimum time between terminations.]) and programmed for: 	determining whether to terminate a compute instance or not based on the probability of terminating the compute instance (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]); 	in response to determining to terminate the compute instance: 	randomly selecting a compute group from the one or more compute groups The computing resource service provider 110…may provide one or more computing resource services…as a combination of services of a distributed computer system.]; col. 9 lines 11-21 [Information returned in response to the DescribeCluster application programming interface call may include a list of what applications are running in the cluster, resources available to the cluster and their types.] col. 23 lines 4-16 [In 712, a DescribeCluster application programming interface call may be received from a customer…the computing resource service provider in 714 may provide information about the cluster, including the number and IDs of container instances within the cluster…]; Dvorkin: par 0046 […the system can obtain information identifying all available computing resources and randomly select a computing resource.]);	randomly selecting an active compute instance from the list of active compute instances for terminating (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]); 	causing the selected active compute instance to terminate (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]).

Regarding claim 9, the system of claim 8, wherein the distributed network is managed by a container management system (Hochstein: p. 14 [Testing with Docker]).

Regarding claim 10, the system of claim 9, wherein the processing node is further configured to: 	request the container management system to forward the list of the active compute instances for the randomly selected compute group, the request comprising an identifier of the randomly selected compute group (Dvorkin: par 0046; Argenti: 712 of FIG. 7; col. 23 lines 4-16 […a DescribeCluster application programming interface call may be received from a customer or other entity responsible for requesting tasks to be launched (e.g., a scheduler), specifying a cluster (e.g., by passing the cluster ID of 710 as a parameter) to describe.]); and 	receive the list of the active compute instances from the container management system for the randomly selected compute group in response to the request, the list comprising unique identifiers for each of the active compute instances (Dvorkin: par 0046; Argenti: 714 of FIG. 7; col. 9 lines 11-21 [Information returned in response to the DescribeCluster application programming interface call may include a list of what applications are running in the cluster, resources available to the cluster and their types.] col. 23 lines 4-16 […the computing resource service provider in 714 may provide information about the cluster, including the number and IDs of container instances within the cluster…]).

# location of command Chaos Monkey uses for doing terminations term_path = "/apps/chaosmonkey/chaosmonkey-terminate.sh"]); and	forward the command to the container management system for execution (Argenti: col. 11 lines 45-50).

Regarding claim 13, the system of claim 8, wherein the task descriptor further comprises a next scheduled execution value indicating a time at which the resilience test has to be executed (Hochstein: p. 9 [Hochstein: p. 9 [Chaos Monkey uses a MySQL database as a backend to record a daily termination schedule and to enforce a minimum time between terminations.]).

Regarding claim 15, a non-transitory computer readable medium comprising instructions which, when executed by a processor, cause the processor to (Dvorkin: par 0015):	initiate a scheduled resilience test for a service offered by a distributed network, the distributed network offering one or more services (Hochstein: p. 17 [Chaos Monkey is responsible for randomly terminating instances in production to ensure that engineers implement their services to be resilient to instance failures.]), each service associated with one or more compute groups, each compute group comprising one or more active compute instances (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]); 	retrieve a task descriptor comprising test parameters associated with the scheduled resilience test for the service, the test parameters indicating at least a schedule for performing the scheduled resilience test on the service (Dvorkin: 304-312 of FIG. 3; par 0024, 0026; Hochstein: p. 15 [Each app defines two parameters that govern how often Chaos Monkey should [terminate] instances for that app: mean time between terminations…]), unique identifiers of one or more compute groups registered for resilience testing, and a probability of terminating a compute instance (Dvorkin: 304-312 of FIG. 3; par 0024, 0026; Hochstein: p. 15 [Each app defines two parameters that govern how often Chaos Monkey should [terminate] instances for that app: mean time between terminations…]), determine whether to terminate a compute instance or not based on the probability of terminating the compute instance (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]) and in response to determining to terminate the compute instance: 	randomly select a compute group from the one or more compute groups associated with the service (Dvorkin: 308 of FIG. 3; par 0045); 	request, from the distributed network, a list of active compute instances for the selected compute group (Argenti: 110 of FIG. 1; 714 of FIG. 7; col. 6 lines 1-10 [The computing resource service provider 110…may provide one or more computing resource services…as a combination of services of a distributed computer system.]; col. 9 lines 11-21 [Information returned in response to the DescribeCluster application programming interface call may include a list of what applications are running in the cluster, resources available to the cluster and their types.] col. 23 lines 4-16 [In 712, a DescribeCluster application programming interface call may be received from a customer…the computing resource service provider in 714 may provide information about the cluster, including the number and IDs of container instances within the cluster…]; Dvorkin: par 0046 […the system can obtain information identifying all available computing resources and randomly select a computing resource.]);	randomly select an active compute instance from the list of active compute instances for terminating (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]); 	cause the selected active compute instance to terminate (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]).

Regarding claim 16, the non-transitory computer readable medium of claim 15, wherein the distributed network is managed by a container management system (Hochstein: p. 14 [Testing with Docker]).

…a DescribeCluster application programming interface call may be received from a customer or other entity responsible for requesting tasks to be launched (e.g., a scheduler), specifying a cluster (e.g., by passing the cluster ID of 710 as a parameter) to describe.]); 	receive the list of the active compute instances for the randomly selected compute group in response to the request, the list comprising unique identifiers for each of the active compute instances (Dvorkin: par 0046; Argenti: 714 of FIG. 7; col. 9 lines 11-21 [Information returned in response to the DescribeCluster application programming interface call may include a list of what applications are running in the cluster, resources available to the cluster and their types.] col. 23 lines 4-16 […the computing resource service provider in 714 may provide information about the cluster, including the number and IDs of container instances within the cluster…]).

Regarding claim 18, the non-transitory computer readable medium of claim 15, wherein the instructions further cause the processor to:	generate a command to terminate the randomly selected compute instance (Hochstein: p. 3 [# location of command Chaos Monkey uses for doing terminations term_path = "/apps/chaosmonkey/chaosmonkey-terminate.sh"]); and.

Response to Arguments
Applicant’s arguments, filed January 20, 2021, have been fully considered and are discussed in detail below. 

Applicant argues that, unlike the prior art, the claimed invention acquires a list of instances from a distributed network in response to determining whether to terminate an instance from a group. Examiner respectfully disagrees that the prior art is deficient. Dvorkin explicitly discloses that the instances (resources) in a group are obtained after selecting a group for testing (Dvorkin: 308, 310 of FIG. 3; par 0046 [The system can randomly select an available computing resource from the available computing resources in the selected group, e.g., the system can obtain information identifying all available computing resources and randomly select a computing resource.]). While Hochstein-Dvorkin does not explicitly teach requesting a distributed network for this information, this deficiency is cured by Argenti, which discloses making a request for this information to a distributed network (Argenti: 110 of FIG. 1; 714 of FIG. 7; col. 6 lines 1-10 [The computing resource service provider 110…may provide one or more computing resource services…as a combination of services of a distributed computer system.]; col. 9 lines 11-21 [Information returned in response to the DescribeCluster application programming interface call may include a list of what applications are running in the cluster, resources available to the cluster and their types.] col. 23 lines 4-In 712, a DescribeCluster application programming interface call may be received from a customer…the computing resource service provider in 714 may provide information about the cluster, including the number and IDs of container instances within the cluster…]). Accordingly, between the references the disputed limitation is met. 	Moreover, given the context of Hochstein it would have been apparent to one of ordinary skill that at the point of identifying a group to terminate an instance from that the instances in the group would need to be identified so as to select one at random (Hochstein: p. 5 [Chaos Monkey operates on groups of instances. Every work day, for every (enabled) group of instances, Chaos Monkey will flip a biased coin to determine whether it should kill from an instance from a group. If so, it will randomly select an instance from the group.]). It would have further been apparent to one of ordinary skill that the available instances could have either been accessed from local memory at this point of execution or satisfied via a network request. Accordingly, while no single reference discloses the entirety of the disputed limitation it would have nevertheless been obvious to one of ordinary skill in the art to request a distributed network for the available instances in a group after a group is selected, especially in light of the cited portions of Dvorkin and Argenti. 

In view of the foregoing, the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454